198 Md. 310 (1951)
83 A.2d 860
O'KEEFE ET AL.
v.
SCOTT
[No. 2, October Term, 1951.]
Court of Appeals of Maryland.
Decided October 31, 1951.
The cause was argued before MARBURY, C.J., and DELAPLAINE, COLLINS, GRASON, HENDERSON and MARKELL, JJ.
Lionel Bennett and Edgar Paul Boyko for appellant.
John L. Sanford, Jr., for appellee.
HENDERSON, J., delivered the opinion of the Court.
This appeal is from "the order sustaining the demurrer and the judgment in this case", in an action at law founded upon the unauthorized publication of a photograph of the plaintiff upon the cover of a visitors' guide to Ocean City. But it appears from the docket entries in the transcript that no judgment was entered after *311 the demurrer was sustained. The appeal is premature and must be dismissed. Ernst v. Keough, 197 Md. 554, 556, 80 A.2d 23, 24; Montgomery County Welfare Board v. Donnally, 195 Md. 442, 73 A.2d 505; Goodman v. Clark, 193 Md. 521, 69 A.2d 496; Penny v. Maryland State Police, 186 Md. 10, 45 A.2d 741.
Appeal dismissed, with costs.